Citation Nr: 0602306	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-15 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for a chronic strain of 
the left knee.  

2.	Entitlement to service connection for residuals of a 
shrapnel wound of the left leg.  

3.	Entitlement to service connection for degenerative 
arthritis of the right knee.  

4.	Entitlement to an increased rating for chondromalacia 
patella of the right knee, currently evaluated as 10 percent 
disabling.  

5.	Entitlement to a compensable rating for a scar of the 
right patella.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1975.  He has been awarded a Purple Heart Medal and a Combat 
Infantry Badge.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of a rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in June 2004.  

The issues of service connection for arthritis of the right 
knee and an increased evaluation for chondromalacia of the 
right patella are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Left knee strain was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

2.	Residuals of a shell fragment wound of the left leg, 
including residual scarring, are not currently demonstrated.  

3.	A scar of the right patella is currently asymptomatic.  




CONCLUSIONS OF LAW

1.	Left knee strain was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.	Residuals of a shell fragment wound of the left leg, 
including scarring, was neither incurred in nor aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.	The criteria for a compensable rating for a scar of the 
right patella have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7803, 7804, 7805 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in June 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  In August 2004, the veteran responded 
that no further evidence was available for review.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for the residuals 
of a left knee strain and the residuals of a shell fragment 
wound of the left leg.  He states that he sustained the shell 
fragment wound during service and, it is pointed out that he 
the bronze star citation for valor does indicate that he 
sustained a wound in combat at the time.  Review of the 
service medical records, however, shows only a shell fragment 
wound of his right leg, with no indication of a left leg 
wounding.  He was seen for a left leg muscle pull in April 
1973.  This appears to have been treated conservatively and 
resolved.  There was no evidence of continuing impairment on 
other records, including service separation.  

On VA examinations in 1975, 1978, 1986, and 1992 the veteran 
did not mention having sustained an injury of his left lower 
extremity.  Currently, the veteran did claim that he had 
sustained an injury of his left leg, but on examination by VA 
in May 2002, no scar of the left lower extremity was found.  
While the examiner did find that the veteran had a chronic 
strain of his left knee, there was no relationship drawn 
between that disability and service.  There was no indication 
that the veteran sustained an continuing injury of his left 
knee or a shell fragment wound of his left lower extremity 
during service.  Moreover, the absence of clinical treatment 
records for approximately 25 years after active duty is 
probative evidence against continuity of symptoms since 
service.  Mense v. Derwinski, 1 Vet. App. 354 (1991).  Under 
these circumstances, the claims for service connection for 
left knee strain and a shell fragment wound of the left lower 
extremity must be denied.  

The veteran is seeking an increased evaluation for a scar of 
the right patella for which service connection was recently 
granted, at a noncompensable rating.  The propriety of this 
initial rating is before the board for consideration.  
Fenderson v. West, 12  Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An examination was conducted by VA in May 2002.  At that time, 
the veteran reported that he had fractured his right patella 
when he was ejected from the hatch of a personnel carrier when 
it ran over a booby trap.  A scar measuring approximately 2.5 
cm by 2 mm , just below the patella on the right side was 
noted.  The scar was not fixed, tender or discolored and was 
described as flat.  

A compensable evaluation for superficial scars, scars that 
are not associated with underlying soft tissue damage, 
require that they be unstable, where there is frequent loss 
of covering of the skin over the scar; that they be painful 
on examination; or that they produce limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, Codes 
7803, 7804, and 7805.  

The veteran's right knee scar is not shown to be associated 
with any underlying soft tissue damage.  There is no showing 
that the scar is unstable, that it is painful on examination 
or that it produces any limitation of function of the right 
knee over an above the disability associated with the 
veteran's chondromalacia, which is rated as 10 percent and 
held in abeyance in the remand portion of this decision.  
Under these circumstances, the criteria for a 10 percent 
evaluation has not been demonstrated and the appeal is 
denied.  


ORDER

Service connection for a strain of the left knee or the 
residuals of a shell fragment wound of the left leg is 
denied.  A compensable rating for a scar of the right patella 
is denied.  


REMAND

The veteran is seeking service connection for arthritis of 
the right knee.  It is noted that service connection for 
chondromalacia of the right knee has been established for 
many years, but there is no medical opinion relating the 
chondromalacia with arthritis of the right knee joint that 
has now been shown on X-ray examination.  Traumatic arthritis 
of the right knee was noted in service, in October 1972, 
although X-rays were said to be negative.  As there is a 
possibility that such a relationship exists, it is considered 
appropriate that an examination be conducted.  It is noted 
that the evaluation of chondromalacia may be intertwined with 
the evaluation of arthritis, particularly in light of the 
fact that in cases where there are distinct disabilities 
caused from arthritis of the knee as well as other impairment 
of the knee, separate evaluations may be assigned.  See 
VAOPGCPREC 23-97.  

Under these circumstances, these issues are remanded for the 
following:

1.  The RO should schedule an examination 
of the veteran's right lower extremity.  
Both the etiology of arthritis and the 
current findings attributable to the 
chondromalacia should be set out.  The 
examiner should be requested to render an 
opinion regarding whether it is at least 
as likely as not that the arthritis now 
diagnosed in the right knee is related to 
the veteran's service-connected 
chondromalacia.  The claims folder should 
be made available for review in connection 
with this examination.  The examiner 
should provide complete rationale for all 
conclusions reached.  As to the 
chondromalacia, physical findings should 
be set forth.  All indicated tests should 
be conducted and all findings reported in 
detail.  If the arthritis cannot be 
dissociated from the chondromalacia, that 
should be noted.  Current physical 
findings should be set out in detail.

2.  Thereafter, the RO should readjudicate 
the remaining issues on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


